FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS MACHUCA,                                     No. 10-73845

               Petitioner,                        Agency No. A089-589-762

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Luis Machuca, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen for abuse of discretion, Hamazaspyan v. Holder, 590 F.3d 744,

747 (9th Cir. 2009), and we deny the petition for review.

      The agency did not abuse its discretion in denying Machuca’s motion to

reopen on the ground that his mistake concerning his hearing date did not

constitute exceptional circumstances beyond his control that would excuse his

failure to appear. See 8 U.S.C. § 1229a(e)(1); Valencia-Fragoso v. INS, 321 F.3d
1204, 1205-06 (9th Cir. 2003) (per curiam) (finding no exceptional circumstances

where petitioner misunderstood the time of her hearing).

      PETITION FOR REVIEW DENIED.




                                         2                                  10-73845